 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GUILLERMO TRUJILLO CRUZ,                           No. 1:19-cv-00995-DAD-GSA (PC)
12                      Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND GRANTING
14   B. BAKER,                                          DEFENDANT’S MOTION TO REVOKE
                                                        PLAINTIFF’S IN FORMA PAUPERIS
15                      Defendant.                      STATUS UNDER 28 U.S.C. § 1915(g)
16                                                      (Doc. Nos. 27, 36)
17

18           Plaintiff Guillermo Trujillo Cruz is a state prisoner proceeding pro se and in forma

19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a

20   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On April 12, 2021, the assigned magistrate judge issued findings and recommendations,

22   recommending that defendant Baker’s motion to revoke plaintiff’s in forma pauperis status under

23   28 U.S.C. § 1915(g) be granted and that plaintiff be required to pay the filing fee in full for this

24   action. (Doc. No. 36 at 9.) The findings and recommendations were served on all parties and

25   contained notice that any objections thereto were to be filed within fourteen (14) days. (Id. at 10.)

26   No objections have been filed, and the deadline to do so has since expired.

27   /////

28   /////
                                                       1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 3   court finds the findings and recommendations to be supported by the record and proper analysis.

 4          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C) and Local Rule 304, this

 5   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 6   court finds the findings and recommendations to be supported by the record and proper analysis.

 7          Accordingly,
            1.      The findings and recommendations issued on April 12, 2021 (Doc. No. 36) are
 8
                    adopted in full;
 9
            2.      Defendant’s motion to revoke plaintiff’s in forma pauperis status under 28 U.S.C.
10
                    § 1915(g) (Doc. No. 27) is granted;
11
            3.      Plaintiff’s in forma pauperis status is revoked under 25 U.S.C. § 1915(g);
12
            4.      Within thirty (30) days of the date of service of this order, plaintiff is required to
13
                    pay the $402.00 filing fee in full for this action;
14
            5.      Plaintiff’s failure to comply with this order shall result in the dismissal of this
15
                    action; and
16
            6.      The Clerk of Court is directed to serve a copy of this order on:
17                  a.      The Financial Department, U.S. District Court, Eastern District of
18                          California; and
19                  b.      The Director of the California Department of Corrections and
20                          Rehabilitation.
21   IT IS SO ORDERED.
22
        Dated:     May 18, 2021
23                                                         UNITED STATES DISTRICT JUDGE
24

25

26
27

28
                                                       2
